UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ABU W A'EL (JIHAD) DHIAB,

                       Petitioner,

               v.                                      Civil Action No. 05-1457 (GK)

BARACK OBAMA, et al.,

                       Defendants.

                                              ORDER

       Petitioner has filed a Motion for Reconsideration ofthis Court's Order of July 8, 2013 [Dkt.

No. 185], the Government has filed an Opposition [Dkt. No. 188], and Petitioner has filed a Reply

[Dkt. No. 189]. The Motion shall be denied for the following reasons.

        1.     Although Petitioner does not identify the Federal Rule of Civil Procedure Motion

under which he is proceeding, there is no question that the Motion is made pursuant to Federal Rule

of Civil Procedure 54(b), which governs the reconsideration of interlocutory orders. However,

Petitioner has failed to satisfy the well-known requirements ofthat rule. Petitioner has not presented

evidence that "the Court patently misunderstood the parties, [or] made a decision beyond the

adversarial issues presented, [or] made an error in failing to consider controlling decisions or data,

[or] whether a controlling or significant change in the law has occurred." Negley v. Federal Bureau

oflnvestigation, 825 F. Supp. 2d 58, 60 (D.D.C. 2011).

       2.      As to the merits, Petitioner offers a brand new rationale in his Motion. He suggests

that 28 U.S.C. § 2241(e)(2) bars only non-habeas relief, and therefore habeas relief is the only

remedy available to Petitioners for challenging conditions of confinement that deprive them of
substantial rights. Petitioner also argues that force feeding is clearly to be considered a "substantial

right." Pet. 's Mot. at 2.

        The Government is correct that numerous Judges in this District have also held, as this Judge

did, that§ 2241(e)(2) is a bar to jurisdiction of conditions of treatment cases, and cites many cases

in support of that argument. Petitioner cites no case of any recent vintage, which would support his

interpretation of28 U.S.C. § 2241(e).

        3.      Our Court of Appeals will have an opportunity in the very near future to address the

important issues that Petitioner has raised. In Deghayes, et al. v. Obama, et al., Case No. 04-cv-

2215, Hadjarab, eta!. v. Obama, et al., Case No. 05-cv-1504, and Belbacha, et al. v. Obama. eta!.,

Case No. 05-cv-2349, cases very similar to the one presently before this Court, three other

Petitioners did not prevail before Judge Collyer, They then filed an emergency motion for injunction

pending appeal with the Court of Appeals. That motion was denied, but the Court of Appeals

adopted an expedited briefing schedule, which will be completed by September 11, 2013. Oral

argument has been scheduled for October 18,2013. Given the time frame set forth by the Court of

Appeals, it is probable that a decision will issue in the near future.



August 29, 2013
                                               Gilldq~~~
                                               United States District Judge


Copies via ECF to all counsel of record




                                                  -2-